MILLS, Judge.
Cash appeals from the imposition of sentence following violation and revocation of probation. His appointed appellate counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), stating that he can make no good faith argument that error occurred in the trial court. Although Cash was given permission to file a pro se brief, he did not do so. A thorough review of the record by this court reveals no reversible error.
AFFIRMED.
BOOTH, C.J., and JOANOS, J., concur.